Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “the at least one minor exterior” in claim 9 and “the at least one minor flap” in claim 11 lack proper antecedent basis.  Claim 11 recites “A container assembly comprising: an outer cover blank including … configured to form an outer cover, … a container blank including … configured to form a container, …” which is confusing and indefinite because it is not clear whether claim 1 is claiming a container assembly (which is similar to claim 1) or an outer cover blank in combination with a container blank? because a container assembly is a final product as shown in Figures 5A-5C of the instant patent application.  However, an outer cover blank and a container blank configure to form … are directing two separate blanks as shown in Figures 1-2 of the instant patent application which are different than a container assembly.  Please clarify.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-14, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chambers (2021/0107712).  
As to claim 1, Chambers discloses a container assembly (100; 200; 300; 400; 500) comprising an outer cover (302; Fig. 3; 402, Fig. 4) and a container (304; 404).  The outer cover including a front (312), a back (348), first and second sides (320a, 320b), a top (340, 342), and an open end opposite of the top (Fig. 4), the front of the outer cover including a minor front flap (392; 492) located on an interior surface of the outer cover.  The container including a front (332), a back (330), first and second sides (372a, 372b), and a bottom (386), the front of the container having at least one minor exterior flap (316; 416), the container being configured to be received in the open end of the outer cover when in a closed position, and the container forming an aperture (114; 214; 368).  Chambers further discloses the minor front flap of the outer cover and the at least one minor exterior flap of the container are generally aligned in a plane in a closed position (Fig. 4A & [0059] recites “substantially parallel”) of the container assembly to prevent or inhibit opening of the container assembly.  The outer cover is configured to initially move with respect to the container by pushing the front of the container (see the arrow in Fig. 4B; a user pushes the at least one minor exterior flap on the front of the container) and moving the outer cover with respect to the container such that the minor front flap of the outer cover clears the at least one minor exterior flap of the container allowing the container assembly to be moved from the closed position to an open position (Fig. 4B).
As to claim 2, Chambers discloses the at least one minor exterior flap of the container is two minor exterior flaps (416, 428; Fig 4A).
As to claim 7, Chambers further discloses the back of the outer cover includes a minor interior flap (338).
As to claim 8, Chambers further discloses the container includes a top (Fig. 4A).
As to claim 9, Chambers discloses at least a portion of the at least one minor exterior flap (316; Fig. 3B) tapers inwardly toward a center of the container (see Fig. 4A).
As to claim 10, Chambers discloses the container assembly comprises paperboard [0035].
As to claim 11, to the extent that the Examiner can determine the scopes of the claim, Chambers discloses the container assembly (see claim 1 above) comprising an outer cover blank (302; Fig. 3A) and a container blank (304; Fig. 3B).  The outer blank including a first plurality of panels (312, 320a, 348, 320b) and a first plurality of flaps (318, 338, 392).  The first plurality of panels including a first side panel (320a), a second side panel (320b), a back panel (348), a front panel (312) and a top panel (340, 342); and the first plurality of flaps including a minor front flap (318; 392) being attached to the front panel via a fold line.  The container blank including a second plurality of panels (332, 372a, 330, 372b) and a second plurality of flaps (316, 328).  The plurality of panels including a first side panel (372a), a second side panel (372b), a back panel (330), a front panel (332), a bottom panel (386) of the container, and the panel includes an aperture (114; 214; 368) as claimed.
As to claim 12, Chambers discloses the front panel (312) of the outer cover blank is attached to the top panel (340) via a fold line, the back panel (348) of the outer cover blank is attached to the top panel (342) via a fold line, and the first and second side panels (320a, 320b) of the outer cover being attached to the back panel on opposing sides via respective fold lines (Fig. 3A).
As to claim 13, Chambers further discloses the outer blank comprises a first major front flap (346a) and a second major front flap (342) as claimed.
As to claim 14, Chambers further discloses the outer cover blank comprises a minor back flap (338) being attached to the back panel of the outer cover blank via a fold line.
As to claim 20, Chambers discloses a method of opening the container assembly comprising the outer cover and the container as claimed (see above) and further discloses the method of opening by pushing on the front of the container below an edge of the outer cover (see the arrow in Fig. 4B) as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers.  
As to claims 5-6, and 18, Chambers discloses the container assembly as above comprises most of the limitations of the claims except for a length of the container assembly is from about 10 to about 30 inches and a width of the container assembly is from about 5 to about 15 inches as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container assembly of Chambers so the container assembly is constructed with a length of the container assembly is from about 10 to about 30 inches and a width of the container assembly is from about 5 to about 15 inches because a selection of the specific size for the container assembly such as the size as taught by Chambers or as claimed would have been an obvious matter of design choice based upon conventional design considerations, such as to construct a container assembly for holding a specific size article.
As to claim 15, Chambers further discloses the back panel (330) of the container blank attached to the bottom panel (386) via a fold line, the front panel (332) of the container blank, and the first and second side panels (372a, 372b) of the container blank attached to opposing sides of the back panel of the container blank.  However, Chambers fails to show the front panel of the container blank instead of the flap (328) being attached to the bottom panel on the opposing side of the back panel as claimed.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container assembly of Chambers so the container assembly is constructed with the front panel being attached to the bottom panel instead of the flap (328) because the selection of the specific way for constructing the container blank such as the container blank as claimed or as taught by Chambers would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 16, Chambers further discloses the container blank comprises first and second top panels (306, 346), the first and second top panels being attached to the back panel (330; the first and second top panels being attached to each of the side panels and each of the side panels attached to the back panel; therefore, the first and second top panels being attached to the back panel as claimed).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736